Title: 17th.
From: Adams, John Quincy
To: 


       Chandler 1st. went off this morning; there are about 20 of the scholars, who have not yet been able to get home. They are however going off, one by one. Attended meeting all day. Mr. Hilliard preached in the morning, a sermon, which I have heard him deliver before. Thanksgiving sermon I suppose took up all his Time this week. Mr. Burr preach’d in the afternoon, and saved the Parson, the trouble, of reading another old piece. The young preachers are generally the most liberal minded; Mr. Burr was very particular, upon the insufficiency of faith without works, and strongly recommended morality.
      